Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or suggest an ice maker with a lower tray that has a plurality of lower cells with a hemispherical shape and that rotates relative to a stationary upper tray and a hook part that is configured to extend horizontally and vertically  from the edge of communication holes between the upper and lower frame so that the upper end of the hook part is configured to be higher than the top surface of the lower cells, so that during a filling operation the water level reaches the upper end of the hook part and the lower tray rotates to an ice making position in which the plurality of lower cells are in closed contact with a plurality of upper cells in the upper tray to define a complete sphere shape. The original patent rejection has been withdrawn, as the specification as filed is seen to support using cold air (in the freezer) to produce the ice and the location of the ice making tube is not seen to be required for patentability. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C DOERRLER whose telephone number is (571)272-4807. The examiner can normally be reached M-F, 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM C DOERRLER/Reexamination Specialist, Art Unit 3993                                                                                                                                                                                                        

Conferees: 	/JOSEPH A KAUFMAN/                   	Primary Examiner, Art Unit 3993    

/EILEEN D LILLIS/SPRS, Art Unit 3993